United States District Court
Northern District of California

oO Oo NSN DN

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

SAN JOSE DIVISION
UNITED STATES OF AMERICA, Case No. 19-cv-03709-BLF
Plaintiff,
y ORDER RE LETTER
WADE MALHAS,
Defendant.

 

 

On November 20, 2019, the Court received a letter from David B. Shiner, a lawyer who
represented Defendant Wade Malhas in other matters. Because the letter contains personal

medical information, the Court hereby ORDERS that this letter be filed under seal on the docket.

IT IS SO ORDERED.

Dated Then } oO I SD ig

_

BETH LABSON FREEMAN |
United States District Judge

 
